Citation Nr: 9910560	
Decision Date: 04/16/99    Archive Date: 04/29/99

DOCKET NO.  95-12 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for a left knee 
condition secondary to service-connected degenerative joint 
disease of the right knee.

2.  Entitlement to an increased evaluation for the veteran's 
service-connected scar of the lumbar region, the result of a 
second-degree burn, currently rated noncompensably disabling. 

3.  Whether a notice of disagreement was timely filed to 
initiate an appeal to a January 1995 RO rating decision 
denying service connection for a left knee condition.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1989 to May 1994. 

The appeal of the issue of entitlement to service connection 
for a left knee condition secondary to service-connected 
degenerative joint disease of the right knee arises from the 
July 1998 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York, in 
pertinent part, denying that claim. 

The appeal of the issue of entitlement to an increased rating 
for the veteran's service-connected scar of the lumbar 
region, currently rated noncompensably disabling, arises from 
a May 1996 RO rating decision, in pertinent part, denying a 
compensable rating for that condition. 

The appeal of whether a notice of disagreement was timely 
filed to initiate an appeal of a January 1995 RO decision 
denying service connection for a left knee condition arises 
from an October 1996 RO decision, in pertinent part, finding 
that a notice of disagreement (NOD) as to that issue in 
response to the January 1995 rating decision was not timely 
filed.

Because the issue of entitlement service connection for a 
left knee condition secondary to service-connected 
degenerative joint disease of the right knee is inextricably 
intertwined as to its outcome with the veteran's earlier 
claim, denied by the RO in January 1995, of entitlement to 
service connection for a left knee condition on a direct 
basis, the secondary service connection claim before the 
Board is stayed in light of the Board's determination herein 
that a NOD was timely filed to the January 1995 RO denial of 
service connection for a left knee condition.  The Court of 
Appeals for Veterans Claims (formerly the Court of Veterans 
Appeals, hereinafter the Court) has held that a claim which 
is inextricably intertwined with another claim which remains 
undecided and pending before the VA must be adjudicated prior 
to a final order on the pending claim, so as to avoid 
piecemeal adjudication.  Harris v. Derwinski, 1 Vet.App. 180, 
183 (1991). 

Although the veteran had perfected an appeal of a September 
1995 RO decision as to the issue of entitlement to an 
increased rating for service-connected degenerative joint 
disease of the right knee, by a March 1998 submission the 
veteran withdrew that appeal, expressing her satisfaction 
with the 10 percent rating granted for that disability by a 
January 1998 RO rating decision.

While the veteran had requested a Board personal hearing in 
her November 1996 VA Form 9, she withdrew that request in a 
January 1998 submission.  


FINDINGS OF FACT

1.  The veteran suffers from a scar over the lumbar region, 
the result of a second-degree burn, of approximately 48 
square inches, which is hyper-pigmented, deep, raised, with 
flecks of hypopigmentation, and with subjective complaints of 
pain and discomfort.  

2.  A notice of disagreement with a January 1995 RO rating 
decision as to the issue of entitlement to service connection 
for a left knee condition was received in February 1995.


CONCLUSIONS OF LAW

1.  The schedular requirements for a rating of 10 percent, 
but no more, for scar in the lumbar region, the result of 
second-degree burn, have been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10, Part 4, 
Diagnostic Codes 7802-7804-7899 (1998).

2.  A notice of disagreement with a January 1995 RO rating 
decision as to the issue of entitlement to service connection 
for a left knee condition was timely filed. 38 U.S.C.A. 
§ 7105(b)(1) (West 1991); 38 C.F.R. § 20.302(a) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran served on active duty from May 1989 to May 1994. 

1.  Increased, Compensable Rating for Lumbosacral Scar

Initially, the Board finds the appellant's claim well 
grounded pursuant to 38 U.S.C.A. § 5107 (West 1991) in that 
her claim is plausible.  Murphy v. Derwinski, 1 Vet.App. 78 
(1990).  This finding is based on the appellant's evidentiary 
assertion that her service-connected disability has increased 
in severity.  Proscelle v. Derwinski, 1 Vet.App. 629 (1992);  
King v. Brown, 5 Vet.App. 19 (1993).  Once it has been 
determined that the claim is well grounded, the VA has a 
statutory duty to assist the appellant in the development of 
evidence pertinent to the claim.  38 U.S.C.A. §  5107.  The 
Board is satisfied that all available evidence necessary for 
an equitable disposition of the appeal has been obtained.

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings based 
on average impairment of earning capacity.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R., Part 4 (1998).  Separate 
diagnostic codes identify the various disabilities.  The VA 
has a duty to acknowledge and consider all regulations which 
are potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet.App. 589 
(1991).  It is essential that each disability be viewed in 
relation to its history, and that medical examinations are 
accurately and fully described emphasizing limitation of 
activity imposed by the disabling condition.  38 C.F.R. § 4.1 
(1998).  In evaluating service-connected disabilities, the 
Board looks to functional impairment.  The Board attempts to 
determine the extent to which a service-connected disability 
adversely affects the ability of the body to function under 
the ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (1998).   In order to evaluate the 
level of disability and any changes in condition, it is 
necessary to consider the complete medical history of the 
veteran's conditions.  Schafrath v. Derwinski, 1 Vet.App. 
589, 594 (1991).  However, where an increase in the level of 
a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. 
Brown, 7 Vet.App. 55 (1994).

The veteran contends that she is entitled to an increased, 
compensable rating for her scar over the lumbar region, 
residual of a second-degree burn.  In a January 1996 
statement including to reopen the increased rating claim, she 
described the scar as very painful and tender.  In a June 
1996 notice of disagreement, she reported that the lumbar 
scar hurt when she wore shorts, sweatpants, skirts, or other 
garments, because her belt rested on the area of scar.  

A March 1990 service hospitalization record for treatment of 
burns sustained to the face, left shoulder, and low back, 
noted that they occurred in February 1990 secondary to jet 
exhaust, with prior care of the burns aboard the USS 
Lexington, with daily dressing changes.  The burns of the low 
back were note to be second-degree burns.  The burn area of 
the back was noted to be 30 by 15 centimeters, and was 
described as an area of deep second-degree burn above the 
waist line.

At a June 1994 VA examination for compensation purposes, the 
veteran complained of burn scars on her back, from a burn 
suffered in February 1990 from a jet plane's exhaust while 
aboard an aircraft carrier.  She reported having suffered 
third-degree burns across her back in that accident, and only 
first and second degree burns on her face and shoulder.  
Objectively, in pertinent part, there was an 11 inch by 5 
inch scar across the lumbar area with slight elevation, with 
good healing.  The endocrine system was noted to be normal.  
The examiner diagnosed "residuals of burn scars, third-
degree in nature, across the lumbar area, with scarring."

The veteran submitted photographs in January 1996 of the scar 
area, showing a darkened area of slightly raised scar with 
spots of hypopigmentation. 

At a February 1996 VA examination for compensation purposes, 
the veteran reported that the scar over her lumbar area 
itched and occasionally hurt.  Objectively, the scar was 
approximately 13 inches wide and 5 inches high across the 
lumbar region, triangular in shape, with spotted areas of 
depigmentation.  The examiner found no tenderness in or 
around the scar, and diagnosed a well-healed burn scar across 
the lower back.  

At a May 1997 VA examination for compensation purposes, the 
veteran's history of aircraft exhaust burns was noted.  She 
complained of a frequent aching sensation in the low back in 
the area of the burn.  Objectively, the lumbar burn area bore 
a triangular scar with a base of 16 inches, a left side of 11 
inches, and a right side of 9 inches.  There were several 
speckled areas of hypopigmentation in the center of the 
scarred area.  However, there were no areas of inflammation, 
depression, or elevation in the area.  Photographs were taken 
and included in the claims file in connection with the 
examination.  The examiner diagnosed residuals of burns.  

Included within the claims file are medical records upon 
which a Social Security disability determination was based.  
However, those medical records contain no record of 
evaluation or treatment for the veteran's lumbar scar.  

The Board notes that the veteran's lumbar area scar was 
identified in service as a deep second-degree burn scar.  
While the scar was labeled a third-degree burn scar at a June 
1994 VA examination for compensation purposes, apparently 
based on a history reported by the veteran, other 
examinations identify the burn scar as that from a second-
degree burn, and do not rely on any such statement by the 
veteran.  "An opinion based upon an inaccurate factual 
premise has no probative value."  Reonal v. Brown, 
5 Vet.App. 458, 461 (1993).  Without a thorough review of the 
record, an opinion regarding the etiology of the underlying 
condition can be no better than the facts alleged by the 
veteran. Swan v. Brown, 5 Vet. App. 229, 233 (1993).  It is 
true that lay evidence may provide sufficient support for a 
claim of service connection, and it is error for the Board to 
require medical evidence to support that lay evidence.  
Caluza v. Brown, 7 Vet.App. 498, 504 (1995).  However, where 
the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet.App. 91, 93 (1993).  Thus the Board 
judges the medical determination of a second-degree burn 
proximate in time to the burn accident to be probative, but 
not the medical statement based on the veteran's statement, 
which itself was not supported by medical evidence, that the 
burn in service had been a third-degree burn. Accordingly, 
the Board will treat the scar as that from a second-degree 
burn for compensation purposes.

The veteran's lumbar scar resulting from a second-degree burn 
is ratable under Diagnostic Code 7802, a code specifically 
for second-degree burn scars.  Under that code, where the 
scars are of an area or areas approximating one square foot, 
a 10 percent rating is assigned. 38 C.F.R. § 4.119 (1998).  

At the May 1997 VA examination for compensation purposes, the 
scar was determined to be triangular in shape, with a base of 
16 inches, and sides of 11 inches and 9 inches.  Such a 
triangle has an area of approximately 48 square inches.  This 
is reasonably consistent with a February 1996 VA examination 
for compensation purposes, where the examiner described the 
scar as triangular and roughly 13inches long by 5 inches 
high.  By either measure, the surface area of the scar is 
still considerably less than the 144 square inches of one 
square foot, as required to assign a 10 percent rating under 
Diagnostic Code 7802 for second degree burn scars.  Hence the 
"approximate" one square foot requirement under that rating 
code is not met.  38 C.F.R. § 4.119 (1998).  

However, while the VA examiners have not found the scar area 
to be tender, they have noted it to be deep, raised, 
discolored, and with flecks of hypopigmentation.  The veteran 
has reported discomfort and itching associated with the scar, 
and has complained of it being painful and tender.  

A painful and tender scar on objective demonstration is 
entitled to a 10 percent rating, even though it may be only 
on the tip of a finger.  Diagnostic Code 7804.  Here, though 
the pain or tenderness has not been objectively demonstrated, 
and the scar has been observed to be well-healed, the scar 
has been observed to be deep, raised, and with obvious 
discoloration of burn scar.  Hence the Board finds the 
veteran's complaints of some pain or discomfort from the scar 
to be reasonably supported by the medical record.  The scar 
is considerable in size and in an area which may reasonably 
be expected to be irritated by clothing, sweat, or other 
chafing.  

Accordingly, affording the veteran the benefit of the doubt, 
the Board finds that a 10 percent rating, but no more, is 
warranted by analogy both to second-degree burn scar and to 
tender and painful scar, based on the scar being large, deep, 
and reportedly painful or discomforting.  38 C.F.R. § 4.119, 
Diagnostic Codes 7802-7804-7899 (1998); See Gilbert v. 
Derwinski, 1 Vet.App. 49 (1991).

2.  Timely Filing of a Notice of Disagreement

The veteran contends that she timely filed a notice of 
disagreement in response to a January 1995 RO rating decision 
denying service connection for a left knee condition.  

The January 1995 rating decision considered issues of 
entitlement to service connection to burn scars on the back, 
entitlement to service connection for a right knee condition, 
entitlement to service connection for a left knee condition, 
entitlement to service connection for a nervous condition, 
and entitlement to a 10-percent evaluation based on multiple 
noncompensable service-connected disabilities.  In that 
decision, the RO determined that the veteran was entitled to 
service connection for burn scar of the back with a 
noncompensable rating assigned, and entitled to service 
connection for a right knee condition also with a 
noncompensable rating assigned.  In the decision, the RO 
denied service connection for a left knee condition, deferred 
the issue of service connection for a nervous condition, and 
denied entitlement to a 10 percent rating for multiple, 
noncompensable service-connected disabilities.  

The first notice of disagreement with that decision submitted 
by the veteran was dated February 7, 1995, and stamped as 
received by the RO on February 13, 1995.  In that notice of 
disagreement the veteran spoke specifically of the right knee 
and the back scar, contending that denial of a 10 percent 
rating for those conditions was not fair.  She also addressed 
her claim for service connection for schizophrenia.  She did 
not mention her claim for service connection for a left knee 
condition.  

In a second notice of disagreement, dated February 24, 1995, 
by the veteran but not stamped as received by the RO (though 
reportedly received by the RO on March 15, 1995, as reported 
in a Statement of the Case dated March 22, 1995), the veteran 
disagreed with the January 1995 rating decision, and noted 
that "my legs were injured in Boot Camp."  Because the 
veteran referred to injuries of both legs, and because she 
was addressing the issue of service connection, not increased 
rating, in making that statement, the Board concludes that 
the only reasonable interpretation of that statement is as a 
disagreement with the only leg injury for which she was 
denied service connection - a left knee condition.  

Accordingly, the Board finds that the veteran's notice of 
disagreement dated February 24, 1995, was a timely notice of 
disagreement with the RO's January 1995 denial of service 
connection for a left knee condition.  38 U.S.C.A. 
§ 7105(b)(1) (West 1991); 38 C.F.R. § 20.302(a) (1998).  


ORDER

1.  A 10 percent rating is granted for lumbar scar, residual 
of second-degree burn, subject to the regulations governing 
monetary awards.

2.  A notice of disagreement with a January 1995 regional 
office denial of service connection for a left knee condition 
was timely filed.  


REMAND

A notice of disagreement with a January 1995 RO denial of 
service connection for a left knee condition having been 
timely filed, the RO must issue a Statement of the Case, to 
afford the veteran opportunity to perfect her appeal of that 
January 1995 denial.  38 U.S.C.A. § 7105(d)(1) (1991); 
38 C.F.R. § 19.26 (1998).

The veteran should also be afforded the opportunity to submit 
evidence or argument in support of her appeal.  

To ensure that the VA has met its due process requirements, 
the case is REMANDED to the RO for the following development:

1.  The RO should request that the 
veteran identify all sources of medical 
treatment received for her left knee 
condition since January 1998.  She should 
be requested to submit copies of any 
additional private medical records.  
Copies of the medical records from all VA 
sources she identifies, and not currently 
of record, should then be requested, and 
those records, together with any 
submitted private medical records, should 
be associated with the claims folder.

2.  Thereafter, the RO should 
readjudicate the veteran's claims of 
entitlement to service connection for a 
left knee condition, on both a direct and 
secondary basis.  If the determinations 
remain adverse to the veteran, she and 
her representative should be provided a 
(Supplemental) Statement of the Case 
which includes a summary of the evidence 
submitted, applicable laws and 
regulations, and the reasons for the 
decisions.  They should be afforded the 
applicable time to respond.

The case should be returned to the Board for further 
appellate review, if in order.  The Board intimates no 
opinion, either factual or legal, as to the ultimate 
conclusion warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



